In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3332 
SASKATCHEWAN MUTUAL INSURANCE CO., 
                                                  Plaintiff‐Appellant, 

                                  v. 

CE DESIGN, LTD., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
                No. 15 C 4921 — John Z. Lee, Judge. 
                     ____________________ 

      ARGUED JANUARY 5, 2017 — DECIDED JULY 26, 2017 
                 ____________________ 

    Before WOOD, Chief Judge, and MANION and WILLIAMS, Cir‐
cuit Judges. 
    WOOD, Chief Judge. Saskatchewan Mutual Insurance (SMI) 
is trying to enforce a Canadian judgment against CE Design 
in federal court. That judgment resulted from CE Design’s un‐
successful effort to enforce an earlier Illinois judgment against 
SMI in Saskatchewan. The question before us is whether the 
federal courts—the third set of tribunals that have played host 
2                                                          No. 15‐3332 

to this decade‐long legal battle—have jurisdiction over the lat‐
est  round.  We  conclude  that  the  answer  is  no—an  outcome 
that is especially appropriate given the comity concerns that 
pervade this litigation. 
                                    I 
    CE Design is an Illinois corporation whose business now 
appears to center on litigating claims under the federal Tele‐
phone  Consumer  Protection  Act  (TCPA),  47  U.S.C.  §  227.  It 
brought the present suit as a class action in Illinois state court 
against Homegrown Advertising, which was then a Canadian 
marketing firm; the complaint accused Homegrown of send‐
ing junk faxes to CE Design in violation of Illinois law and the 
TCPA. The two sides settled in February 2007 for $5 million 
plus interest and costs. Several points about the settlement are 
noteworthy.  First,  Homegrown  failed  to  notify  its  insurer, 
SMI, about the litigation, and instead hired its own counsel in 
Illinois. SMI learned of the case only in May 2006. Second—
and one suspects related to point one—the February 2007 set‐
tlement was structured to be enforceable only against Home‐
grown’s commercial liability policy with SMI.  
    In March 2007, CE Design (to which Homegrown had as‐
signed  all  its  rights  under  the  policy)  filed  a  citation  to  dis‐
cover assets in the Lake County, Illinois, circuit court in an ef‐
fort to recover some or all of the judgment from SMI. At that 
point Rod Rath, SMI’s Canadian attorney, wrote a letter to the 
circuit  court  advising  that  SMI  was  denying  coverage.  SMI 
took  no  other  steps  to  fight  the  citation  on  the  merits.  On 
May 3,  2007,  the  Illinois  court  entered  judgment  for  CE  De‐
sign.  Skirmishes  over  the  settlement  have  continued  in  the 
state courts since that time. (Years later, Homegrown was dis‐
No. 15‐3332                                                         3 

solved under the law of Saskatchewan, but that is of no mo‐
ment, since CE Design has been the real party in interest since 
the assignment.) 
    Our concern is with a subplot of the wider story. As the 
state  court  litigation  unfolded,  CE  Design  decided  to  try 
another  tack:  enforcement  of  the  Illinois  judgment  in 
Saskatchewan,  where  SMI  is  based.  The  gambit  failed.  On 
January 8, 2008, the Queen’s Bench, which is the court of first 
instance in the province, concluded that SMI had not received 
sufficient notice of the Illinois judgment and thus that it was 
unenforceable.  The  Saskatchewan  court  also  awarded  SMI 
“costs … in respect of this application … [of] $1,000.” That is 
where matters stood for seven years, but more was to come. 
In  June  2015,  SMI  revived  the  issue  by  filing  a  motion  to 
enforce the Saskatchewan judgment in federal district court. 
We can assume that SMI is interested in more than the $1,000 
(Canadian) to which the Saskatchewan judgment entitled it; 
recognition and enforcement of the Saskatchewan judgment 
may undermine the Lake County settlement. Or it may not. 
We  may  reach  that  potentially  difficult  question  only  if  the 
district  court  had  subject‐matter  jurisdiction  over  SMI’s 
action.  We  thus  turn  immediately  to  that  issue,  as  did  the 
district court.  
    Two  possible  bases  for  jurisdiction  have  been  advanced: 
the Class Action Fairness Act (CAFA), 28 U.S.C. § 1332(d), and 
the  alienage  branch  of  diversity  jurisdiction,  28  U.S.C. 
§ 1332(a)(2). The district court found CAFA inapplicable be‐
cause the class is the defendant in this suit, and this court has 
held that CAFA applies only to plaintiff classes. Travelers Prop. 
Cas. v. Good, 689 F.3d 714, 723 (7th Cir. 2012). As for diversity 
jurisdiction,  the  court  concluded  that  no  individual  class 
4                                                         No. 15‐3332 

member could satisfy the $75,000 amount‐ in‐controversy re‐
quirement, and none of the exceptions to the general prohibi‐
tion  on  aggregating  claims  applied.  See  Snyder  v.  Harris, 
394 U.S. 332 (1969). Those rulings ended the case in the district 
court. 
                                   II       
    We begin with CAFA, which authorizes federal courts to 
hear class actions “if the class has more than 100 members, the 
parties are minimally diverse, and the ‘matter in controversy 
exceeds the sum or value of $5,000,000.’” Standard Fire Ins. Co. 
v. Knowles, 133 S. Ct. 1345, 1348 (2013) (quoting § 1332(d)(2)). 
SMI easily satisfies the first two requirements. The proposed 
class has 23,541 members, and there is minimal diversity be‐
cause CE Design is incorporated in and has its principal place 
of business in Illinois, and SMI is an insurance company or‐
ganized under the law of Saskatchewan. The amount in con‐
troversy is less clear cut. The settlement was for exactly $5 mil‐
lion,  a sum  which by  definition  does  not exceed $5  million. 
Nor would the $1,000 (Canadian) award change things, since 
the Queen’s Bench said it was for “costs,” and CAFA applies 
only  when  “the  matter  in  controversy  exceeds  the  sum  or 
value  of  $5,000,000,  exclusive  of  interest  and  costs.” 
§ 1332(d)(2). 
    These questions, however, are beside the point. Even if we 
thought  that  the  amount‐in‐controversy  requirement  had 
been satisfied, SMI faces a more fundamental obstacle: CAFA 
“applies only where there is a plaintiff class, not a defendant 
class.” Good, 689 F.3d at 723. As the case reached the federal 
court,  SMI  is  the  plaintiff  and  the  class  is  the  defendant.  A 
straightforward application of Good takes CAFA jurisdiction 
No. 15‐3332                                                           5 

off the table. Good’s striking resemblance to this case under‐
scores  the  point.  There,  a  retailer  settled  with  a  class  for 
$16 million  plus  costs  but  stipulated  that  the  sum  could  be 
paid only from its insurance policies. The class then tried to 
enforce the settlement against the insurer in Illinois court, and 
the insurer tried to block the effort by filing a separate action 
for a declaratory judgment of non‐coverage in federal court. 
In the latter case, the insurer alleged diversity and CAFA ju‐
risdiction. We concluded that neither one was available and 
dismissed for lack of jurisdiction. Id. at 716–17, 723, 726. 
    Good’s application of CAFA is fully in line with the statu‐
tory text. Although Federal Rule of Civil Procedure 23 allows 
“[o]ne or more members of a class [to] sue or be sued as repre‐
sentative parties” on behalf of a class, the key jurisdictional 
language in CAFA speaks only of plaintiff classes. Compare 
FED.  R.  CIV.  P.  23(a)  (emphasis  added)  with  28  U.S.C. 
§ 1332(d)(2).  Nowhere  in  section  1332(d)(2)  does  the  phrase 
“defendant class” appear, and references to the “defendant” 
or “defendants” consistently place them in opposition to the 
“class.”  See,  e.g.,  § 1332(d)(2)(A)  (“any  member  of  a  class  of 
plaintiffs is a citizen of a State different from any defendant”). 
If we had any remaining doubts, the enacted findings that ac‐
companied CAFA would resolve them. Congress stressed that 
“abuses of the class action device” harmed “the free flow of 
interstate  commerce,”  and  that  state  courts  were  “bias[ed] 
against out‐of‐State defendants.” Class Action Fairness Act of 
2005,  Pub.  L.  109‐002,  119  Stat  4  (2005);  see  also  Edward  A. 
Purcell, Jr., The Class Action Fairness Act in Perspective: The Old 
and the New in Federal Jurisdictional Reform, 156 U. Pa. L. Rev. 
1823, 1876–77 (2008) (“CAFA’s greatest practical significance 
lay in the way it tilted the playing field even more sharply in 
favor of corporate defendants … .”). It is true, as SMI stresses, 
6                                                          No. 15‐3332 

that Congress wanted courts to read CAFA broadly. Appert v. 
Morgan  Stanley  Dean  Witter,  Inc.,  673  F.3d  609,  618  (7th  Cir. 
2012);  see  Dart  Cherokee  Basin  Operating  Co.,  LLC  v.  Owens, 
135 S. Ct. 547, 554 (2014). But that does not mean that we can 
stray from the plain language of the statute.  
    Perhaps recognizing this, SMI has a fallback argument: it 
asserts that it is the de facto defendant and so CAFA applies 
by its terms. This is so, it says, because it was the defendant in 
the Saskatchewan action and it is merely enforcing the result‐
ing  judgment—a ministerial matter that preserves the judg‐
ment’s substance, including the parties’ positions relative to 
the “v.” We understand the point, but the reality remains that 
it was SMI that invoked the federal court’s authority. And as 
this  case  well  illustrates,  registration  of  a  judgment  (or  a 
stand‐alone action on a foreign judgment) is not always a rote 
administrative  task.  Cf.  Good,  689  F.3d  at  723–26  (deeming 
class’s citation action against insurer an independent action).  
    Counsel  for  SMI  asserts  that  judgments  entered  by  the 
courts of  Canada (or other foreign  countries)  are entitled  to 
“full faith and credit” in the United States, but the matter is 
more  complicated  than  that.  The  law  of  Illinois  governs 
recognition  and  enforcement  of  foreign  judgments  in  state 
court, and Illinois has enacted the Uniform Foreign Money‐
Judgments Recognition Act, 735 ILCS 5/12‐618 et seq., and the 
Uniform  Enforcement  of  Foreign  Judgments  Act,  735  ILCS 
5/12‐650 et seq. Those statutes confer on judgments of foreign 
countries  the  same  status  as  judgment  of  sister  states,  and 
grant those foreign judgments full faith and credit. CE Design 
Ltd. v. Healthcraft Prods., Inc., 2017 IL App. (1st) 143000, ¶¶ 20–
21. This is a matter of legislative grace on the state’s part. It is 
notable  that  all  efforts  at  the  international  level  to  create  a 
No. 15‐3332                                                                     7 

multilateral  convention  providing  rules  for  recognition  and 
enforcement of civil money judgments in signatory countries 
have  failed  so  far.  See  HAGUE  CONFERENCE  ON  PRIVATE 
INTERNATIONAL  LAW,  EXPLANATORY  NOTE  PROVIDING 
BACKGROUND ON THE PROPOSED DRAFT TEXT AND IDENTIFYING 
OUTSTANDING  ISSUES  (2016),  https://assets.hcch.net/docs/
e402cc72‐19ed‐4095‐b004‐ac47742dbc41.pdf  (noting  that 
work began in 1992, and discussing a new March 2016 draft). 
Moreover,  the  Illinois  courts  permit  an  inquiry  into  the 
jurisdiction of the rendering court, as well as into fraud in the 
inducement. See Healthcraft Prods., 2017 IL App. (1st) 143000, 
¶ 23.  
    Federal courts sitting in diversity usually apply recogni‐
tion and enforcement rules of the state in which the  federal 
court sits. See generally 18B CHARLES ALAN WRIGHT, ARTHUR 
R.  MILLER  &  EDWARD  H.  COOPER,  FEDERAL  PRACTICE  AND 
PROCEDURE § 4473 (2d ed. 2002). Cf. Semtek Int’l Inc. v. Lockheed 
Martin Corp., 531 U.S. 497 (2001) (federal law on the effect of a 
federal  diversity  judgment  borrows  the  state‐law  rule).  (In 
federal‐question  cases,  federal  common  law  provides  the 
rule.1)  On  the  assumption  that  the  federal  courts  of  Illinois 


                                                 
     1 The leading federal case on recognition and enforcement of foreign‐

country judgments remains Hilton v. Guyot, 159 U.S. 113 (1895). Although 
Hilton held that a foreign judgment rendered in accordance with regular 
procedures  is  entitled  to  recognition  and  enforcement  in  U.S.  courts,  it 
qualified that rule with a reciprocity requirement. Shortly thereafter, the 
New York Court of Appeals held that the effect given to foreign judgments 
raises a question of private law on which it was entitled to chart its own 
course.  See  Johnston  v.  Compagnie  Generale  Transatlantique,  152  N.E.  121 
(N.Y. 1926). It did so, and rejected the reciprocity rule. At this point, a ma‐
jority of U.S. jurisdictions do not require reciprocity. See GARY B. BORN & 
8                                                           No. 15‐3332 

would follow Illinois law in this case—and there is no reason 
to think that an independent federal rule would be more gen‐
erous than the state law—SMI still had real work to do as the 
plaintiff seeking recognition and enforcement. Evans Cabinet 
Corp. v. Kitchen Intʹl, Inc., 593 F.3d 135, 140–41 & n. 6 (1st Cir. 
2010) (listing cases).  
    SMI’s position finds little support in decided cases; it has 
cited only two district court decisions, and they are of dubious 
relevance: Juneau Spruce Corp. v. International Longshoremenʹs 
& Warehousemen’s Union, 128 F. Supp. 697 (D. Haw. 1955); and 
Sallie Mae Servicing v. Lee, 2016 WL 613963 (D. Ariz. Feb. 16, 
2016).  Juneau  Spruce  describes  registration  as  a  “ministerial 
act” that is “different from a suit upon a judgment which is a 
new and independent action.” 128 F. Supp. at 699. But the con‐
text was the usual one, in which one district court (in Hawaii), 
was deciding what to do with a judgment from another dis‐
trict court (in Alaska); making the case even less helpful is the 
fact that at the time both Alaska and Hawaii were territories, 
and so only one sovereign—the United States—was involved. 
Juneau Spruce had nothing to do with the proper way to han‐
dle  judgments  from  foreign  courts.  Lee  is  no  better,  as  it  in‐
volved  the  procedure  used  when  a  state‐court  judgment 
(there,  from  Arizona)  is  assigned  to  the  United  States.  2016 
WL 613963, at *2–4. Even assuming that full faith and credit 
applies, nothing requires the second court to follow the align‐
ment of parties that was before the foreign court. From an ad‐
ministrative point of view, it is best to evaluate the new case 
on its own facts, which is what the district court did here. 

                                                 
PETER  B.  RUTLEDGE,  INTERNATIONAL  CIVIL  LITIGATION  IN  UNITED  STATES 
COURTS at 1031 (4th ed. 2007).  
No. 15‐3332                                                           9 

    Comity considerations support the approach we are tak‐
ing here. Comity “counsels lower federal courts to resist en‐
gagement in certain cases falling within their jurisdiction” out 
of “a proper respect for state functions … .” Levin v. Commerce 
Energy, Inc., 560 U.S. 413, 421 (2010) (internal quotation marks 
omitted). The Supreme Court has “repeatedly cautioned” that 
“[s]tatutes  conferring  federal  jurisdiction  …  should  be  read 
with  sensitivity  to  ‘federal‐state  relations’  and  ‘wise  judicial 
administration.’”  Id.  at  423  (quoting  Quackenbush  v.  Allstate 
Ins. Co., 517 U.S. 706, 716 (1996)). CAFA is such a jurisdictional 
statute, and it seems to us neither sensitive nor wise for fed‐
eral courts to insert themselves into litigation that has busied 
the Illinois and Saskatchewan courts for a considerable time. 
SMI evidently does not like how the latest phase of the case is 
progressing, but its remedy lies in an appeal to a higher Illi‐
nois court, not in using federal authority to transmute a $1,000 
(Canadian) award into a $5 million (US) trump card. The bot‐
tom line is this: When litigation has dragged on for a decade 
across two countries and three jurisdictions, comity and com‐
mon sense both counsel forbearance on the part of the federal 
courts. 
                                  III 
    That leaves alienage jurisdiction, which requires complete 
diversity and an amount in controversy that “exceeds the sum 
or value of $75,000, exclusive of interest and costs.” § 1332(a). 
There  is  complete  diversity,  as  we  noted  earlier.  The  record 
does not reveal, however, even a chance that at least one class 
member  has  put  more  than  $75,000  in  controversy.  Unlike 
CAFA, in ordinary diversity cases “the general rule is that the 
claims of multiple litigants cannot be aggregated to reach the 
jurisdictional amount in controversy.” Good, 689 F.3d at 717. 
10                                                         No. 15‐3332 

Under the circumstances, SMI can invoke diversity jurisdic‐
tion only if there is an applicable exception that permits ag‐
gregation. As in Good, the only plausible candidate is the rule 
that the claims of co‐parties (here, the class members) may be 
aggregated “when they have a ‘common and undivided inter‐
est’  in  a  ‘single  title  or  right.’”  Id.  at  718  (quoting  Snyder, 
394 U.S.  at  335).  Good  explained  that  interests  are  “common 
and undivided” only if “each claim (1) is part of a ‘common 
fund’ and (2) could not be adjudicated on an individual basis 
without affecting the interests of the other claimants.” Id. at 
721. 
     It  is  possible  that  SMI  satisfies  the  second  criterion.  The 
class members are entitled to a pro rata share of the settlement 
award,  and  so  the  amount  each  member  receives  will  be  a 
function of the size of the class. In that sense, their individual 
claims are interdependent. SMI does not, however, satisfy the 
first requirement. A “common fund” exists when “plaintiffs 
share[] a preexisting (pre‐litigation) interest in the subject of 
the litigation.” Id. (alteration in original) (citation omitted). In 
Good, as in our case, the class members’ claim was for the pol‐
icy  limits  of  an insurance policy—a claim that at first  blush 
might seem to qualify as a “common fund.” Yet Good never‐
theless found that the class members lacked the requisite pre‐
litigation  interest  because  their  claims  “arose  from  separate 
transactions,” namely, the printing of a receipt or receipts by 
the defendant retailer. Id. The dispositive issue was the “na‐
ture  of  the  right  asserted,”  not  whether  vindication  would 
“lead to a single pool of money that will be allocated among 
the  plaintiffs.”  Id.  at  722  (quoting  Gilman  v.  BHC  Sec.,  Inc., 
104 F.3d 1418, 1427 (2d Cir. 1997)).  
No. 15‐3332                                                          11 

    Though the offending papers here are faxes instead of re‐
ceipts, that detail does not matter. Each class member’s claim 
rests on a specific fax or faxes, and thus each claim stems from 
a  separate  transaction.  It  makes  no  difference  that  the  class 
members now seek to satisfy their disparate claims from a sin‐
gle source. Nor are we persuaded by SMI’s attempt to distin‐
guish Good factually by alleging the fax problem was the re‐
sult of “a single fax blast campaign.” Even granting that the 
faxes  were  sent  simultaneously  from  one  source,  they  were 
received by 23,541 different entities. That defeats a finding of 
“common fund” for aggregation purposes.  
                                    IV 
     Neither CAFA nor conventional diversity jurisdiction em‐
powers us to hear this matter, and so we AFFIRM the judgment 
of  the  district  court  dismissing  this  case  for  lack  of  subject‐
matter jurisdiction.